Appeal from a judgment of the Supreme Court (Lewis, J.), entered October 2, 1996 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review two determinations of respondent Division of Parole.
Petitioner commenced this CPLR article 78 proceeding to obtain review of determinations rendered by respondent Division of Parole in 1990 and 1991 regarding his applications for parole release while serving a sentence of incarceration imposed in July 1986, a sentence that has since been served. In 1994, petitioner was convicted of an unrelated crime for which he is currently serving a sentence of imprisonment. It is evident that petitioner’s contentions regarding the Parole Board’s 1990 and 1991 determinations are moot. The sentence in question has been served and the outcome of any review in regard thereto would have no impact upon petitioner’s current term of incarceration. Accordingly, Supreme Court’s judgment dismissing the petition must be affirmed.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.